                                    UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF MINNESOTA


 In Re:                                                                                                Chapter 12 Case
 Craig William Schwab,                                                                             Case No. 21-30204
                  Debtor.
______________________________________________________________________________________________________________________________


                                                 CHAPTER 12 PLAN
______________________________________________________________________________________________________________________________



                                                  ARTICLE I
                                              SUMMARY OF THE PLAN
 This plan shall continue for a period of 60 months from its effective date. The property of the Debtor
 is being valued, and the claim of each secured creditor is being treated as secured in the amount of the
 value of the property securing such claim. Costs of administration are being paid on the effective date
 of the plan unless otherwise agreed to or directed by the Court. Priority claims are being paid in
 full as allowed. The Debtor will pay the Trustee no less than all disposable income, as that term
 is defined in 11 U.S. C. Section 1225, for Trustee administration and distribution to unsecured
 creditors. The deficiency claims of all secured creditors will be treated as unsecured claims unless
 otherwise ordered by the Court.

                                                      ARTICLE II
                                                      DEFINITIONS
 1.       "Creditors" means all entities having a claim against the debtor.
 2.       "Secured Creditor" means a creditor with a lien or security interest in property of the
          debtor.
 3.       "Claim" means a debt that is owed by the Debtor.
 4.       "Effective Date" means the date on which this plan is signed by all relevant parties.
 5.       "Trustee" means the Chapter 12 Trustee.


                                                  ARTICLE III
                                           CLASSIFICATION OF CLAIMS
 CLASS 1            Costs of Administration
 CLASS 2            Secured Claims
      A. United Prairie Bank – Real Property and Equipment
      B. United Prairied Bank – Contract for Deed

                                                          1
     C. Ally Auto – 2015 Chevy Tahoe
     D. The Huntington National Bank – 2015 Ford Taurus
     E. Nicollet County Treasurer – Real Property
     F. Central Region Cooperative - Crops
 CLASS 3        Priority Unsecured Claims

 CLASS 4        General Unsecured Claims

 CLASS 5        Executory Contracts and Leases


                                        ARTICLE IV
                              TREATMENT OF CLAIMS AND INTEREST
 CLASS 1 - Costs of Administration
 Class 1 includes compensation and expenses of professionals and court costs and all expenses incurred
 by the Debtor after the filing of their petition and before the entry of the order of confirmation and
 expenses of professionals and court costs, shall be paid in full on the effective date of the plan. Claims
 for compensation and expenses of professionals and court costs shall be paid upon approval by the
 Court and as directed by the Court.
 A. Attorney’s Fees – Attorney’s Fees will be paid after court approval to Debtor’s attorneys, Stermer
     & Sellner, Chtd., 102 Parkway Drive, P.O. Box 514, Montevideo, MN 56265.
 B. Trustee’s Fees - The Chapter 12 Trustee shall make application to the Court for approval of Trustee’s
     fee and for any reasonable and necessary expenses of the Trustee in effectuating the Trustee’s duties
     under the Bankruptcy Code in administering this case. The Debtor shall pay an amount equal to five
     percent (5%) of all payments disbursed by the Chapter 12 Trustee as an estimated payment and the
     Trustee shall hold the fee until the Trustee’s fees and expenses are applied for and approved by the
     Court. Once the Trustee’s fees are approved, the Trustee shall pay them. If there are excess funds in
     the account at the end of the case, the money shall be paid to the unsecured creditors and any excess
     after paying the unsecured creditors shall be paid to the debtor, unless otherwise ordered by the Court.
     All payments shall be made through the Chapter 12 Trustee unless otherwise stated herein.
     Creditors shall only accept direct payments from the debtor if specified in the Plan.
 CLASS 2 – Secured Claims

 Class 1 consists of the following secured claims:
     A. United Prairie Bank
     The Debtor owes United Prairie Bank (“UPB”) approximately $1,923,905.95, which is secured by
Debtor’s real property, 2020 crops and their proceeds, and Debtor’s equipment. This debt is under secured
                                                 2
and shall be crammed down separated into two loans as discussed below.
    Real Estate Loan
    Debtor scheduled the real estate with a value of $1,430,000.00. UPB had the property appraised on
November 6, 2020. The appraised value of the real property was $1,418,500.00. $1,430,000.00 shall be
refinanced into one loan secured by Debtor’s real estate. Interest will accrue on this the new principal
balance at a rate of 4.00% per annum. Principal and interest will be amortized for a 30-year term, with a
balloon payment due in five years after the completion of the Chapter 12 Plan. Payments shall be $6,850.00
per month once the Chapter 12 Plan has been confirmed. Principal and interest will be fully amortized by
way of equal payments, with the exception of the balloon payment. Payments to UPB will be by
an assignment of Debtor’s monthly custom pig feeding checks payable to UPB. UPB must release any
excess funds to Debtor, so that the Debtor may pay operating and living expenses.
    Equipment Loan
     Following the sale of the Debtors equipment, Debtor’s remaining equipment has an estimated value
of $30,500.00. $30,5000.00 shall be refinanced into one loan secured by Debtor’s remaining equipment.
Interest will accrue on this the new principal balance at a rate of 5.00% per annum. Principal and interest
will be amortized for a 7-year term. Payments shall be $450.00 per month once the Chapter 12 Plan has
been confirmed. Principal and interest will be fully amortized by way of equal payments. Payments to
UPB will be by an assignment of Debtor’s monthly custom pig feeding checks payable to UPB. UPB
must release any excess funds to Debtor, so that the Debtor may pay operating and living expenses.


    B. United Prairie Bank – Contract for Deed
    The Debtor owes UPB approximately $47,159.00 for a vendee’s interest on a contract for deed
regarding real property with a street address of 65355 340th Street, Gibbon, MN 55335. This debt is fully
secured. Interest will accrue on this balance at a rate of 5.00% per annum. Principal and interest will be
amortized for a 10-year term. Payments shall be $550.00 per month once the Chapter 12 Plan has been
confirmed. Principal and interest will be fully amortized by way of equal payments, with the exception
of the balloon payment.


    C. Ally Bank
      The Debtor owes The Huntington National Bank approximately $4,756.55, which is secured by
2015 Chevrolet Tahoe, VIN: 1GNSKBKC5FR299048. This debt is fully secured. Debtors will continue
to make payments pursuant to the original loan agreement with Ally Bank outside of the plan.
    D. The Huntington National Bank
       The Debtor owes The Huntington National Bank approximately $3,559.77, which is secured by
                                           3
2015 Ford Taurus, VIN: 1FAHP2E81FG118086. This debt is fully secured. Debtors will continue to make
payments pursuant to the original loan agreement with The Huntington National Bank outside of the plan.
     E. Nicollet County Treasurer
       The Debtor owes Nicollet County Treasurer approximately $7,546.81 for property taxes. This debt
is fully secured. Debtor has made arrangements with the Nicollet County Treasurer to pay these taxes
outside of the plan.
     F. Central Region Cooperative
     The Debtor owes Central Region Cooperative (“CRC”) approximately $23,801.33. CRC has a lien on
Debtor’s farm products, crops, and government agricultural program payments related to those crops. This
lien was perfected by the filing of a UCC1 on December 8, 2020. This lien is behind any interest UPB may
have in the same property as described above. There is no equity after applying UPB’s debt and therefore
CRC claims shall be treated as unsecured and shall be entitled to receive its pro-rata share of payments made
under CLASS 4 pursuant to a timely filed or amended claim.
 CLASS 3 – Priority Unsecured Claims
Class 3 consists of all claims entitled to priority under § 507, including the following:
   A. None
 CLASS 4 – Unsecured Claims
     Class 4 consists of general unsecured claims, claims of all unsecured creditors which are as a result of
 damages arising as a result of the rejection of unexpired leases and/or executory agreements, claims
 resulting from the value of a secured claim being of a value less than the security held against held claim,
 and/or those secured creditors whose claims are determined to be unsecured, claims of all accommodation
 parties and co-makers or loans of which the Debtor is the principal, and claims for taxes and penalties
 which are not included in any other Class.

     Debtors will pay allowed unsecured claims, in the total approximate amount of $42,750.00, over the
 five-year term of the plan. The Debtors shall pay the unsecured creditors at least an amount equal to the
 amount required in the liquidation analysis set forth in Exhibit A. Debtors’ shall pay Trustee $9,000.00
 per year over the course of the plan for a total amount of $45,000.00. Payments shall be made by June 30
 of each year or earlier.

       2022 Total Payment to Trustee                  $9,000.00

       Trustee Fees                                   $450.00
       Unsecured Creditors                            $8,550.00



                                                  4
     2023 Total Payment to Trustee                  $9,000.00

     Trustee Fees                                   $450.00
     Unsecured Creditors                            $8,550.00


     2025 Total Payment to Trustee                  $9,000.00

     Trustee Fees                                   $450.00
     Attorney’s Fees                                $8,550.00

     2026 Total Payment to Trustee                  $9,000.00

     Trustee Fees                                   $450.00
     Attorney’s Fees                                $8,550.00

     2027 Total Payment to Trustee                  $9,000.00

     Trustee Fees                                   $450.00
     Attorney’s Fees                                $8,550.00

CLASS 5 – Executory Contracts and Leases
Class 5 consists of executory contracts and leases existing as of the date of filing. All such executory
contracts and leases are rejected unless specifically assumed in this section. The debtor assumes the
following executory contracts and leases:
    A. None

                                       ARTICLE V
                            CONTINUATION OF FARMING OPERATION
    The Debtor propose to continue their farm operation as a hog feeding operation, with no further grain
operation. Debtor shall defer from the income and proceeds of said operation sums of money for
reasonable and necessary farm expenditures. Such expenses would include the ordinary, reasonable
expenses that are set forth in the exhibits attached hereto, including payments to creditors outside of the
plan and reasonable capital improvements, including machinery, equipment, and livestock. Debtor’s
projections of income, operating expenses, and payments are attached as Exhibit B.
    The However, it is understood that any significant purchases that require new debt to be incurred will
need court approval. As part of the continuing farm operation, Debtor shall submit operating reports and
bank statements on a monthly basis to the Chapter 12 Trustee. All disposable income as defined by 11
U.S.C § 1225(b)(2) received during the term of the plan will be applied to make payments under the plan.


                                                5
                                                ARTICLE VI
                                             LIVING EXPENSES
    Debtors projection of living expenses is $48,000 per year starting in 2021. Debtor’s living expenses
will primarily be paid by Debtors’ off-farm income.         The Debtor shall limit their annual withdrawals
for living expenses to said amount, unless said amount is modified by Court Order. The Court shall
retain authority and jurisdiction to modify said allowance upon application of a party in interest.

                                               ARTICLE VII
                                           DISPOSABLE INCOME
      The Debtors’ projections of gross income, operating expenses, living expenses and plan
payments indicate that he may have disposable income annually in the approximate amount of $9,300.00.
For the term of this Plan, all of the Debtor's disposable income, regardless of the amount, will be paid
to the Trustee for payment of cost of administration and distribution to unsecured creditors. All
disposable income (future earnings not necessary for the continuation, preservation and operation of the
farm and for the maintenance or support of the Debtor and his dependents) for 5 years following the
effective date, shall be submitted to the Trustee for distribution. All creditors with Class 4 – General
Unsecured Claims shall be paid a pro rata share of disposable income after administrative and priority
claims have been paid.

                                             ARTICLE VIII
                                         LIQUIDATION ANALYSIS
After deducting the amounts of the secured claims, exemptions, liquidation costs the Debtors’ believe net
equity in his property is $37,586.00. General and priority unsecured creditors (but not including attorney’s
fees) will receive no less than $45,000.00 over the life of the Plan. The Liquidation Analysis is attached
as Exhibit A.
                                          ARTICLE IX
                            POST-PETITION GOVERNMENT TAX CLAIMS

      Pursuant to 11 U.S.C. §1232(a), the claims of the IRS and the Minnesota Department of Revenue
arising after the filing of the petition in this case and prior to the discharge as a result of the sale, transfer,
exchange, or other disposition of property used in Debtor’s farming operation shall be discharged and
treated as unsecured claims arising before the date of filing and are not entitled to priority, i.e. part of Class
4. If the Debtor files a tax return for a period for which such a claim arises, the Debtor shall prepare and
service a notice of the claim on the IRS and the Minnesota Department of Revenue in accordance with 11
U.S.C. § 1232(d)(2) and to the extent that the IRS, Minnesota Department of Revenue, or the trustee timely
files a proof of claim pursuant to 11 U.S.C. § 1232(d)(3), the trustee shall pay the IRS and the Minnesota

                                                    6
 Department of Revenue as general unsecured creditors.

                                         ARTICLE X
                         EXECUTION OF PLAN AND CASH FLOW ANALYSIS
        The debtor proposes to continue their farming operations and make the plan payments out of farm
or other income. The debtor's projection of income, operating expenses, and plan payments are attached
as Exhibit B.

                                       ARTICLE XI
                  RETENTION OF LIENS AND INCORPORATION OF DOCUMENTS
      All creditors whose claims are treated as secured in this Plan shall retain his liens on the collateral
 securing their respective claims as specified in the Plan and until such claims are paid in full in the
 amount allowed as secured. Except as modified by the terms of this Plan, all documents evidencing
 indebtedness and security in favor of said secured creditors remain the same and are incorporated
 herein by reference as if more fully set out in this plan. This Plan and the Order confirming the Plan
 may be recorded in the Office of the Register of Deeds of each county.

                                               ARTICLE XI
                                          GENERAL PROVISIONS
 1.      The Court shall retain jurisdiction over the Debtor and his property for the term of the Plan.
 2.      As part of the continuing farm operation, the Debtor shall submit operating reports and bank
         statements on a monthly basis to the Chapter 12 Trustee. The Debtor shall provide the Chapter
         12 Trustee copies of tax returns annually once filed.


      Dated: May 5, 2021                                    STERMER & SELLNER, CHTD.



                                                            Krystal M. Lynne
                                                            Attorney ID #0392816
                                                            Attorney for Debtor
                                                            102 Parkway Drive, P.O. Box
                                                            514 Montevideo, MN 56265
                                                            Telephone: (320) 269-6491 Fax:
                                                            (320) 269-5433
                                                            E-mail: klynne@stermerlaw.com




      Dated: May 5, 2021                                   _______________________________
                                                           Craig William Schwab
                                                   7
                                        EXHIBT A
                                  LIQUIDATION ANALYSIS
                                        CRAIG SCHWAB
Asset                     Value           Lien                2nd Lien   Exemption   NE Value
Real Property
Property ID 13.005.1200   $1,000,000.00   UPB - $1,000,000               $1.00       $0.00
Property ID 21.3113.000   $300,000.00     UPB - $300,000.00                          $0.00
Property ID 13.005.0400   $130,000.00     UPB - $52,000.00                           $39,000.00

Chattel
John Deere 724X           $4,000.00       UPB - $4,000.00                            $0.00
Equipment                 $103,500.00     UPB - $103,500.00              $2,525.00   $0.00
Supplies                  $1,550.00       UPB - $1,550.00                            $0.00

Vehicles
2015 Chevy Tahoe          $10,800.00      Ally - $4,796.00               $9,000.00   $0.00
2015 Ford Taurus          $7,500.00       HNB - $3,614.00                            $3,886.00
2007 Trailer              $3,000.00                                      $3,000.00   $0.00

Household/Misc.
Household Goods           $5,000.00                                      $5,000.00   $0.00
Electronics               $300.00                                        $300.00     $0.00
Misc. Clothing            $200.00                                        $200.00     $0.00
Jewelry                   $100.00                                        $100.00     $0.00
Children’s Checking       $34.75                                         $34.75      $0.00
Citizens Bank Checking    $1,875.00                                      $1,875.00   $0.00
Education IRA             $1,063.06                                      $1,063.06   $0.00
2020 Refunds              $5,000.00                                                  $5,000.00
Polaris Ranger            $200.00         UPB - $200.00                              $0.00
Guns                      $200.00                                        $200.00     $0.00
Toy Tractors              $200.00                                        $200.00     $0.00
Whole Life Insurance      $991.34                                        $991.34     $0.00
3 Term Life Insurance     $0.00                                                      $0.00
Syngenta Claim            $3,400.00                                      $3,400.00   $0.00
Crop Insurance Claim      $6,000.00       UPB - $6,000.00                            $0.00
Uncashed Checks           $20,000.00      UPB - $20,000.00                           $0.00
Crops                     $165,000.00     UPB - $165,000.00                          $0.00
Cash                      $50.00                                         $50.00      $0.00

Total NE Assets                                                                      $47,886.00
Liquidation
Chapter 7 Trustee Fees    -$5,500.00
Liquidation Costs         -$4,800.00
                                                                                     $37,586.00
                                       EXHIBIT B
                                 CASH FLOW ANALYSIS
Projected Income
                       2022          2023           2024          2025          2026
Income Source
Manure Sales           $8,000.00     $8,000.00      $8,000.00     $8,000.00     $8,000.00
Land Rent              $16,000.00    $16,000.00     $16,000.00    $16,000.00    $16,000.00
Custom Feeding         $144,000.00   $144,000.00    $144,000.00   $144,000.00   $144,000.00
Gov. Payments          $6,000.00     $6,000.00      $6,000.00     $6,000.00     $6,000.00
Non-farm Income        $30,000.00    $30,000.00     $30,000.00    $30,000.00    $30,000.00
K/D Payments           $6,000.00     $6,000.00      $6,000.00     $6,000.00     $6,000.00
Total Est.             $210,000.00   $210,000.00    $210,000.00   $210,000.00   $210,000.00

Estimated Expenses
 Expense                Amount
                        2022          2023           2024          2025          2026
Fuel                    $500.00       $500.00        $500.00       $500.00       $500.00
Seed                    $0.00         $0.00          $0.00         $0.00         $0.00
Feed                    $0.0          $0.0           $0.0          $0.0          $0.0
Fertilizer              $0.00         $0.00          $0.00         $0.00         $0.00
Chemicals               $0.00         $0.00          $0.00         $0.00         $0.00
Equipment Rental        $0.00         $0.00          $0.00         $0.00         $0.00
Electric & Phone        $18,000.00    $18,000.00     $18,000.00    $18,000.00    $18,000.00
Bills
Repairs                 $5,000.00     $5,000.00      $5,000.00     $5,000.00     $5,000.00
Crop Insurance          $0.00         $0.00          $0.00         $0.00         $0.00
Other Insurance         $16,800.00    $16,800.00     $16,800.00    $16,800.00    $16,800.00
Real Estate Taxes       $10,200.00    $10,2000.00    $10,200.00    $10,200.00    $10,200.00
Cash Rent               $0.00         $0.00          $0.00         $0.00         $0.00
Hired Labor             $1,000.00     $1,000.00      $1,000.00     $1,000.00     $1,000.00
Machine Hire            $0.00         $0.00          $0.00         $0.00         $0.00
Drying                  $0.00         $0.00          $0.00         $0.00         $0.00
Hog Barn – Propane      $6,000.00     $6,000.00      $6,000.00     $6,000.00     $6,000.00
Misc.                   $1,000.00     $1,000.00      $1,000.00     $1,000.00     $1,000.00

UPB Loans               $87,600.00    $87,600.00     $87,600.00    $7,600.00     $87,600.00
K/D Payments            $6,600.00     $6,600.00      $6,600.00     $6,600.00     $6,600.00

Est. Living Expenses    $48,000.00    $48,000.00     $48,000.00    $48,000.00    $48,000.00

Net Disposable          $9,300.00     $9,300.00      $9,300.00     $9,300.00     $9,300.00
Income
